﻿Mr. President, I have the pleasure at the outset of offering you the warm congratulations of the State of Bahrain on the occasion of your election by acclamation to the presidency of the thirty-fifth session of the General Assembly.
40.	It gives me pleasure also to express my deepest appreciation to your predecessor, Mr. Salim Ahmed Salim, the Permanent Representative of the United Republic of Tanzania, for the efforts and skill with which he guided the work of the thirty-fourth session of the General Assembly, the sixth and seventh emergency special sessions and the eleventh special session.
41.	I should like, moreover, to convey to the Secretary- General our sincere appreciation of his ceaseless and tireless efforts in shouldering the duties and responsibilities entrusted to him by the General Assembly, foremost among them being promotion of the cause of international peace and co-operation. We thank him, too, for his report on the work of the Organization and the international situation during this year, a valuable report which contains a comprehensive presentation of all current international issues and crises.
42.	I take this opportunity also to welcome on behalf of the delegation of my country the admission of the two States of Zimbabwe and St. Vincent and the Grenadines to membership in the United Nations. Their admission to our family of nations is a step towards the universality of the Organization. We look forward to the day when we shall see the representatives of the people of Palestine and Namibia and other peoples in the world which are still under colonial domination, occupation and subjection sitting among us in this hall as full Members, in fulfilment of one of the objectives of the Organization, namely, the universality of its membership.
43.	Each year we meet here to review together the events of the world in general. We ought at this session, now that we are at the threshold of the 1980s and 35 years after the establishment of the United Nations, of which the commemorative day falls on 24 October, to pause and reflect on the achievements of the United Nations throughout the past years." Has the Organization accomplished the principal aims and purposes for which it was established, particularly the maintenance of international peace and security?
44.	The United Nations, after 35 years of existence, has practically attained the objective of universality. It now includes 154 States representing all the corners of the globe. It has become a true symbol of mutual co-operation among States and peoples of various political, economic and social systems.
45.	Nevertheless, it has failed to achieve its principal aims and purposes concerning the maintenance of international peace and security and the satisfaction of the aspirations and ambitions of the peoples of the world.
46.	Thirty-five years after the establishment of the United Nations, the cause of international peace and security is still in danger. The arms race among States is still at its peak, not for lawful self-defence but to threaten the independence and sovereignty of other States, and even threaten the annihilation of the human race by various destructive methods. Poor States are still getting poorer and rich States richer. Hunger, poverty and ignorance are threatening the lives of millions of people.
47.	The future of the world at the beginning of the 1980s seems to be dim, politically and economically. Most States are increasing their armaments feverishly. We see in every part of the world sparks of armed conflict emitted, which, if allowed to continue and spread, could at any moment set the whole world ablaze. This was clear in the first months of this year, when we noticed a real deterioration in the relations between the two super-Powers, endangering the international atmosphere. We, as a small State in one of the most sensitive regions of the world, feel deeply concerned at the course that events are taking between the two super-Powers. Recurrent political events are causing smouldering hotbeds of conflict to threaten the world with real disaster. The turbulent situation in the Middle East, Indo-China, Afghanistan and southern Africa and the course of events in Latin America and Europe have caused the escalation of the cold war between East and West. The cold war would have turned into a real war but for the self-restraint shown by some leaders.
48.	The two super-Powers seem to be competing to implement their policies of world domination, particularly as regards the third world. The Soviet invasion of Afghanistan, for example, has exposed our region and the whole world to incalculable and unpredictable dangers. It may not be an overstatement to say that current international tensions are very similar to the stormy conditions which preceded the outbreak of the Second World War, owing to the dangerous ventures of some great Powers. If a third world war breaks out, it will no doubt lead to the annihilation of the human race and the transformation of the world into a complete nuclear desert.
49.	We are now at the beginning of the 1980s. A new mode of relations among States is needed. The time has come for us to rid ourselves of old thoughts that govern our action and behaviour. War by proxy among the great Powers waged in the third world has to be discontinued now. We consider that the most important element for the creation of an international atmosphere of confidence is the observance of equitable relations among States. Such relations should be based on respect for the principles of the Charter, particularly mutual respect among States for each other's independence, sovereignty, integrity and security and the principle of non-intervention in the domestic affairs of other States. We have explained on more than one occasion and in more than one forum that detente is not confined to Europe; it is indivisible and inseparable and should extend to the whole world. It cannot be confined within Europe, away from developments in other parts of the world. We should never forget that the responsibility for world peace and security is no longer the exclusive right or monopoly of the great Powers alone; it is the collective responsibility of all States, large or small.
50.	International peace and security in many parts of the world is at the crossroads, particularly since the world, and especially the world's hotbeds of tension such as the Middle East, has become the scene of recurrent explosive events.
51.	The critical situation in our area is a source of worry. The indications are that the continuance of the dispute between Iraq and Iran at the present level of intensity may cause the situation to take a dangerous turn which would have serious effects on peace and security, not only in our region but in the whole world. Therefore we support the appeals addressed to both parties for self-restraint and a cease-fire and to resort to negotiations and respond to the good offices of the Islamic Conference. We welcome the recent decision of the Republic of Iraq to observe a ceasefire.
52.	The events taking place in the Middle East have attracted the overwhelming attention of the community of nations, especially after the intensification of the savage and racist Zionist aggression against the Palestinian people. The convening of the General Assembly this year in the seventh emergency special session to consider the question of Pales-' tine and the series of meetings held by the Security Council to consider the explosive situation in the occupied Arab lands are clear proof of the dangerous situation in the area. Israel has built more settlements on occupied Arab lands. It has intensified its measures of oppression, persecution and torture against the inhabitants of the occupied lands and wiped out the Arab heritage of such lands, especially in the Holy City of Jerusalem.
53.	The West Bank has been the scene throughout this year of wide national uprisings against Zionist tyranny. The Zionist authorities have met such rejectionist national uprisings by increased measures of oppression and terrorism, in order to Judaize the occupied territories and empty them of their occupants and impose the so-called plan of self-rule on the Palestinians. This plan has been strongly rejected by all the Palestinian people. This has driven the Zionist occupying authorities to deport three eminent persons from the West Bank and refuse their return to the occupied territories, contrary to resolutions 468 (1980) and 469 (1980) in which the Security Council ordered their return to their homeland. The occupying authorities have continued their repressive and savage measures against eminent national personalities who oppose their occupation and the plan for the liquidation of the Palestinian cause through the Camp David agreements. This has been clearly proved by the attempted assassination of three of the mayors in the West Bank, which resulted in the infliction of grievous bodily harm on them. The international community has expressed its great concern at the explosive situation in the region because of Israel's tightening grip on the inhabitants of the West Bank and the Gaza Strip.
54.	The situation in the Middle East is passing through a very dangerous and delicate stage because Israel is increasing its challenge by declaring the annexation of Jerusalem as the permanent capital of Israel, thereby flouting Security Council resolutions 476 (1980) and 478 (1980) and General Assembly resolution ES-7/2. The decision of Israel to annex Jerusalem is a grave violation of the principles of the United Nations and its resolutions.
55.	The refusal of the international community to recognize Jerusalem as the capital of Israel is a clear indication of the awakening of the conscience of the international community, as Jerusalem is an indivisible part of occupied Palestinian lands. The Zionist annexation of the Holy City involves a radical change in the religious and spiritual nature and status of the city since it threatens the political, human and spiritual rights not only of the Palestinian people but of all Moslems and Christians in the world.
56.	Security Council resolution 478 (1980) of 20 August 1980 is of the utmost importance as the first resolution with which most Member States have complied, in conformity with law and justice and the principles of the Charter. Even the closest friends and allies of Israel could not stand by its side on this issue but preferred to be neutral, so as to avoid being accused of acting contrary to justice or condoning the breach of the principles of the Charter. Israel has thus become politically isolated on this issue.
57.	We offer in this forum our compliments to the States which have transferred their embassies from Jerusalem in accordance with Security Council resolution 478 (1980). We should like to emphasize this connection that if all Member States had complied with all the resolutions of the General Assembly and the Security Council, Israel would not have been able to challenge the principles of the United Nations and ignore its resolutions on Palestine and the Middle East. We appeal to the world, represented in the Assembly, to move quickly in order to save Jerusalem from the claws of Zionist domination. We also call upon the Security Council to face up to its responsibility to maintain the principles of the United Nations by imposing on Israel the sanctions provided for in Chapter VII of the Charter to compel it to evacuate all occupied Arab lands, including Jerusalem.
58.	There is no doubt that the assistance and support given to Israel by some States, particularly the United States, have encouraged it to challenge a-id ignore the United Nations resolutions and proceed with its evil plans to annex Jerusalem and the occupied Palestinian and Arab lands. Such States, by their blind support of Israel, are in fact and in truth acting contrary to the United Nations principles, binding on them under the Charter, which prohibit categorically the occupation of land by the use of force.
59.	The aim of Israel, by geographical expansion through the annexation of Jerusalem and the building of more settlements under the pretext of security, is first and last the annexation of the whole of Palestine and the dismissal of its inhabitants. Jewish settlement has been and still is one of the principal policies of consecutive Israeli Governments since 1967. We challenge Israel to declare before the General Assembly its adherence to and respect for the principle of non-acquisition of territories by force, as provided in Article 2, paragraph 4, of the Charter, and its readiness to evacuate all occupied Arab lands under a just and durable peace in the region.
60.	It has become internationally indisputable today that the Palestine question is the core of the dispute in the Middle East and that without the just and durable resolution of the question of Palestine and the Palestinian people, there will be no peace or stability in the area. It has become clear that no just and durable peace can be reached in the Middle East under the umbrella of the Camp David agreements and the Egyptian-Israeli Treaty. The way to peace planned by the Camp David agreements between Egypt and Israel has reached a dead end. An opportunity should be given to the United Nations, as the natural and appropriate body to find a comprehensive, just and durable solution to the dispute in the Middle East, in which all parties concerned participate, including the Palestine Liberation Organization [PLO], which is supported by the masses of the Palestinian people; and the majority of the States of the world.
61.	Therefore we should like to reaffirm that to be successful any peaceful attempts to establish a comprehensive, just and durable peace in the Middle East must, in our opinion, be based on certain essential elements: namely, the complete evacuation of Israeli forces from all Arab lands occupied since 1967, including Arab Jerusalem, and the granting to the Palestinian people of their legitimate and inalienable rights, including their right to return home and to self- determination and the establishment of an independent State in their homeland. They should be allowed to participate in any discussion of this question on an equal basis with all parties to the dispute in the Middle East. Accordingly, Bahrain welcomes any initiative or step towards the solution of the Middle East problem in conformity with these just principles, provided that no harm is done to the rights of the Palestinian people or other Arab States whose lands are occupied. We call upon this international Organization, which bears a special responsibility to the Palestinian people, to help and assist them and support their struggle against Zionist occupation, so that they may recover their legitimate and inalienable rights, which have been repeatedly and frequently recognized by the United Nations and the States of the world.
62.	Reference should be made here to the development of events in the sister country of Lebanon. The situation in the south of Lebanon has been very serious this year. That country has been exposed to Israeli attacks which violate all international rules and agreements.
63.	Events have proved the true nature of Israel since its implantation by force in the Middle East; it has been revealed as an agglomeration of imperialist, racist, settler and expansionist people who cannot live in the area without the use of force against surrounding countries. The repeated attacks and military raids waged by Israel all over Lebanon without provocation are a dangerous phenomenon which cannot be condoned, nor can they be explained except on the assumption that Israel is a racist entity which lives on expansion and aggression.
64.	A question which we would like to pose before the Assembly is, when will the Security Council stop moving in a circle of resolutions condemning the repeated savage military attacks waged by the Israeli forces against Lebanon and the United Nations Forces, resolutions that Israel has always violated with impunity? We call upon the international community to support Lebanon and stand by the Lebanese people against the Israeli challenges aimed at the weakening of Lebanon, the exhaustion of its economic capabilities and its disintegration as an entity.
65.	The critical situation in Afghanistan is no less serious than the situation in the Middle East. The convening of the General Assembly in the sixth emergency special session at the beginning of this year under resolution 377 (V), the "Uniting for Peace" resolution, to discuss the explosive situation in Afghanistan is a clear indication of the extent of the seriousness of the situation.
66.	We have explained on more than one occasion that we are against all kinds of pressure and all forms of intervention in the domestic affairs of States and all acts of aggression, whether from East or West. We therefore have condemned the Soviet invasion of the non-aligned Moslem country as being an outrageous violation of all international norms and rules and the principles of the Charter. The international community has expressed in General Assembly resolution ES-6/2 its great concern and displeasure at what happened in Afghanistan.
67.	We consider that calm and peace will return to Afghanistan only upon the complete withdrawal of all foreign forces from Afghanistan, through respect for its sovereignty and integrity as a non-aligned country and non-intervention in its domestic affairs, and only if the people of Afghanistan are allowed to determine for themselves their form of government and their economic, political and social system, without foreign interference.
68.	In South Africa, the white minority regime still pursues its policies of apartheid and racial discrimination by imposing unjust discriminatory laws against the black majority in that country. This has led again this year to mass outbursts of anger and exasperation. The time has come for the racist regime in South Africa to realize that the international community will not stand by, with its arms folded, in face of the open challenges of South Africa to the principles of the Charter and the Universal Declaration of Human Rights.
69.	The rejection by the racist regime in South Africa of the proposal contained in Security Council resolution 435 (1978) for setting in motion the process for peace and independence in Namibia calls for our condemnation and inspires disgust. Therefore, we support the call for the imposition of mandatory sanctions on the South African regime under Chapter VII of the Charter in order to compel it to abide by and comply with the United Nations resolutions and the will of the international community which it has always disregarded.
70.	The hopes that were pinned on the eleventh special session of the General Assembly devoted to international development and co-operation have been frustrated, particularly as more than six years have passed since the Assembly, at its sixth special session, adopted the Declaration on the New International Economic Order and Programme of Action. Since that Declaration, lengthy and difficult negotiations have taken place between North and South at various levels, within and outside the framework of the United Nations, for the establishment of the new economic order on just and equitable grounds. These negotiations have regrettably not been successful, owing to the uncompromising attitude of the developed countries. The fact that the Assembly at the eleventh special session failed to arrive at an agreement should not shake our determination to find solutions to the pending issues within the framework of the United Nations, and particularly to reach agreement on the procedures and agenda for the global negotiations.
71.	Despite the accomplishments of the United Nations over the past years in various fields the road before it is still long, rough and difficult and a lot of effort and sacrifice are required on the part of the peoples and Governments of Member States in order to support the creative role of the Organization in confronting the challenges of this age. We therefore hope that at this session resolutions will emerge which will correspond to the responsibilities and challenges facing our world and satisfy the great hopes and aspirations which peoples and Governments place on the United Nations.
72.	For our part, we reaffirm that the Slate of Bahrain will spare no effort to contribute effectively and positively to the work at this session to the attainment of such noble goals. We would also like on the occasion of the thirty-fifth anniversary of the entry into force of the Charter to reiterate Bahrain's adherence to the principles of the Charter and to declare our great confidence in this international Organization, which has frequently attempted and achieved solutions to the serious problems facing our world today.
